DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a final Office Action in response to Applicant’s submission filed on 2/3/2022.  Currently claims 1-10, 13-22 are pending and claims 1, 10, and 17 are independent.  Claims 1-6, 10, 13, and 17-19 have been amended from the original claim set dated 12/9/2019.  Claims 11, 12 have been cancelled and claims 21, 22 are new.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claim 2 is withdrawn in light of the amendments. 

	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Specifically, claims 17-22 include the limitations “means for determining,” “means for receiving,” “means for identifying’” and “means for updating.”  These limitation will be interpreted according to Fig. 6 of the specification and [0072]


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-10, 13-22, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-9) are directed to a statutory category, namely a method.  Claim 10 and its dependent claims (claims 13-16) are directed to a statutory category, namely a system/machine.  Claim 17 and its dependent claims (claims 18-22) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 10, and 17, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the process of setting up an alarm.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a person performs when managing their daily/weekly schedules.  The abstract elements of claims 1, 10, and 17, recite in part “Determine settings…Determine Criteria…Receive invitation…Determine Invitation meets criteria…Update Criteria…Update settings…”.  Dependent claims 2-9 add to the abstract idea the following limitations which recite in part “Time range is a reduced notification time range…Identify sending account…Identify time zone…Identify geolocation…Determine update permissions…Permissions prescribe a pre-defined date range…Updated time is defined…Buffer time is determined…”.   Dependent claims 13-16 add to the abstract idea the following limitations which recite in part “Determine invitation indicates …Determine location data…Determine buffer time…Buffer time is determined…Determine second time…”.  Dependent claims 18-22 add to the abstract idea the following limitations which recite in part “Define update criteria…Identify sending account…Determine permissions…Determine buffer time…Identify time zone…Identify geolocation…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 17.  
Step 2A (Prong 2):  Independent claims 1, 10, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Memory…Computer readable instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
  Additionally, dependent claims 2-9, 13-16, and 18-22 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 10, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Memory…Computer readable instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the process of setting up an alarm) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0070] – “All of the methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose computers or processors.”  
Additionally, dependent claims 2-9, 13-16, and 18-22 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-10, 13-22 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 9, 10, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 10,147,303) in view of Zhang (CN 105531984 A)

Regarding claims 1, 10 and 17, Carter discloses a method and system comprising: at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that (Carter COL 1 ROW 25  - The apparatus, in one embodiment, includes a processor and a memory that stores code executable by the processor), when executed by the at least one processor, cause the at least one processor to: determine alarm settings that define a first time for causing an alarm signal to be generated by a client device that is associated with a user account (Carter COL 9 ROW 38 - In one embodiment, the settings module 202 is configured to determine one or more settings for an alarm); receive a meeting invitation that is addressed to the user account; determine that the meeting invitation satisfies alarm update criteria associated with the user account based at least in part on a meeting start time, that is defined in the meeting invitation, being prior to a predefined time-range that is associated with the user account; and responsive to the meeting invitation satisfying the alarm update criteria, update the alarm settings to define a second time, that is prior to the first time, for causing the alarm signal to be generated by the client device, wherein the second time is determined based at least in part on buffer time settings associated with the user account (Carter COL 11 ROW 29  - In one embodiment, the context data may include calendar or event data for a scheduled event. For instance, the context module 204 may monitor a user's calendar application, emails, or the like for event data. If the context module 204 determines that a time and/or day for a scheduled event has changed, and that the change may affect the time that an alarm is set to go off, the adjustment module 206 may dynamically change the alarm settings to account for the change in the scheduled event.  For example, the user may have a meeting scheduled for 9:00 am, and her alarm is set for 7:00 am so that she can get ready and travel to the meeting. However, the meeting organizer may have changed the meeting time to 8:30 am when the user was sleeping so she was unaware of the change. The context module 204 may detect the change in the calendar event for the meeting, and may signal to the adjustment module 206 the details of the change, e.g., that a calendar event start-time has changed from 9:00 am to 8:30 am. The adjustment module 206 may then adjust the alarm that is associated with the calendar event, e.g., the alarm that has a set time closest to the calendar event start time, and adjust the start time for the alarm to 6:30 am instead of 7:00 am {i.e. 2 hour buffer}).
Carter fails to specifically disclose the one or more meeting invitations being received during a first time-range prescribed in association with the client device to prevent the client device from generating and outputting one or more notifications that correspond to the one or more meeting invitations.
Zhang, from the same field of endeavor, teaches the one or more meeting invitations being received during a first time-range prescribed in association with the client device to prevent the client device from generating and outputting one or more notifications that correspond to the one or more meeting invitations (Zhang ¶5 - According to an example embodiment, a method, apparatus, and computer program product for selectively configuring alarm before the silent operation mode. by providing those alarm before starting the mute mode to selectively configuring alarms, example embodiments of methods, apparatus and computer program product permit some alarm, such as more important to the event during the mute mode to be managed is associated, while preventing or limiting alarm management of other potentially less important during the mute mode).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the alarm configuration techniques of Zhang because Zhang discloses “the method also enables at least one of the potential change at least one alarm activation mode or activation time is identified in the prompt is presented (Zhang ¶ABS)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional alarm configuration techniques that Zhang discloses because it would make the alarm adjustment system of Carter more robust by including the mode of the alarm/system when setting the alarm.
Regarding claim 2, Carter in view of Zhang discloses the second time-range is a reduced notification time-range that is prescribed in association with the client device to temporarily prevent the client device from generating one or more predetermined notification types (Carter COL 11 ROW 29 - the meeting organizer may have changed the meeting time to 8:30 am when the user was sleeping {i.e. reduced notification time} so she was unaware of the change).  
Regarding claim 7, Carter in view of Zhang discloses the updated time is defined based at least in part on an amount of buffer time measured backwards from the meeting start time (Carter COL 11 ROW 38 - For example, the user may have a meeting scheduled for 9:00 am, and her alarm is set for 7:00 am so that she can get ready and travel to the meeting. However, the meeting organizer may have changed the meeting time to 8:30 am when the user was sleeping so she was unaware of the change. The context module 204 may detect the change in the calendar event for the meeting, and may signal to the adjustment module 206 the details of the change, e.g., that a calendar event start-time has changed from 9:00 am to 8:30 am. The adjustment module 206 may then adjust the alarm that is associated with the calendar event, e.g., the alarm that has a set time closest to the calendar event start time, and adjust the start time for the alarm to 6:30 am instead of 7:00 am).
Regarding claim 8, Carter in view of Zhang discloses the amount of buffer time is determined based on the meeting start time (Carter COL 11 ROW 38 - For example, the user may have a meeting scheduled for 9:00 am, and her alarm is set for 7:00 am so that she can get ready and travel to the meeting. However, the meeting organizer may have changed the meeting time to 8:30 am when the user was sleeping so she was unaware of the change. The context module 204 may detect the change in the calendar event for the meeting, and may signal to the adjustment module 206 the details of the change, e.g., that a calendar event start-time has changed from 9:00 am to 8:30 am. The adjustment module 206 may then adjust the alarm that is associated with the calendar event, e.g., the alarm that has a set time closest to the calendar event start time, and adjust the start time for the alarm to 6:30 am instead of 7:00 am).  
Regarding claim 9, Carter in view of Zhang discloses the amount of buffer time is determined based on location data that is included within the particular meeting invitation (Carter COL 11 ROW 20 - Similarly, if there is road construction on the user's route to a job interview that the user was unaware of (which the context module 204 may determine by monitoring a department of transportation's website, Twitter.RTM. feed, Facebook.RTM. posts, and/or the like), then the adjustment module 206 may adjust the set time for the user's alarm from 6:00 am to 5:00 am to ensure that the user has enough time to get ready to make it to the interview through the road construction).
Regarding claim 16, Carter in view of Zhang discloses the computer-readable instructions further cause the at least one processor to: determine an amount of buffer time based on the meeting start time; and determine the second time based on the amount of buffer time (Carter COL 11 ROW 29 - In one embodiment, the context data may include calendar or event data for a scheduled event. For instance, the context module 204 may monitor a user's calendar application, emails, or the like for event data. If the context module 204 determines that a time and/or day for a scheduled event has changed, and that the change may affect the time that an alarm is set to go off, the adjustment module 206 may dynamically change the alarm settings to account for the change in the scheduled event.  For example, the user may have a meeting scheduled for 9:00 am, and her alarm is set for 7:00 am so that she can get ready and travel to the meeting. However, the meeting organizer may have changed the meeting time to 8:30 am when the user was sleeping so she was unaware of the change. The context module 204 may detect the change in the calendar event for the meeting, and may signal to the adjustment module 206 the details of the change, e.g., that a calendar event start-time has changed from 9:00 am to 8:30 am. The adjustment module 206 may then adjust the alarm that is associated with the calendar event, e.g., the alarm that has a set time closest to the calendar event start time, and adjust the start time for the alarm to 6:30 am instead of 7:00 am {i.e. 2 hour buffer}).
Regarding claim 20, Carter in view of Zhang discloses determining an amount of buffer time based on at least one of the meeting start time indicated within the meeting invitation or location data included within the meeting invitation (Carter COL 11 ROW 20 - Similarly, if there is road construction on the user's route to a job interview that the user was unaware of (which the context module 204 may determine by monitoring a department of transportation's website, Twitter.RTM. feed, Facebook.RTM. posts, and/or the like), then the adjustment module 206 may adjust the set time for the user's alarm from 6:00 am to 5:00 am to ensure that the user has enough time to get ready to make it to the interview through the road construction).


Claims 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 10,147,303) in view of Zhang (CN 105531984 A) further in view of Dhillon et al. (USPGPUB 2016/0275457)
Regarding claims 13, Carter in view of Zhang discloses system comprising: at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that (Carter COL 1 ROW 25 - The apparatus, in one embodiment, includes a processor and a memory that stores code executable by the processor).
Carter in view of Zhang lacks determining that the meeting invitation satisfies the alarm update criteria associated with the user account is further based on the meeting invitation indicating at least one invitee that is associated with a predetermined time zone.
Dhillon from the same field of endeavor, teaches determining that the meeting invitation satisfies the alarm update criteria associated with the user account is further based on the meeting invitation indicating at least one invitee that is associated with a predetermined time zone (Dhillon ¶31 - Calendar adjusting device 202 has a calendar entry evaluation logic 201 and an electronic calendar modification logic 205, which are able to adjust calendar entries…As shown in FIG. 2, associated with calendar entry 207 is metadata 219. Metadata 219 provides information that describes the scheduled event depicted by calendar entry 207… For example, assume that the scheduled event is a meeting at a particular location...whether or not the meeting has been rescheduled during the night, for example by a meeting host residing in a different time zone).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the calendar adjustment techniques of Dhillon because Dhillon discloses “the present disclosure relates to a device that adjusts an electronic calendar based on a state of a user (Dhillon ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional calendar adjustment techniques that Dhillon discloses because it would make the alarm adjustment system of Carter more robust by including the state of the user.
Regarding claim 14, Carter in view of Zhang discloses determine, based on the buffer time settings and the location data, an amount of buffer time to prescribe between the second time and the meeting start time (Carter COL 11 ROW 20 - Similarly, if there is road construction on the user's route to a job interview that the user was unaware of (which the context module 204 may determine by monitoring a department of transportation's website, Twitter.RTM. feed, Facebook.RTM. posts, and/or the like), then the adjustment module 206 may adjust the set time for the user's alarm from 6:00 am to 5:00 am to ensure that the user has enough time to get ready to make it to the interview through the road construction).
Carter in view of Zhang lacks determine location data associated with the meeting invitation.
Dhillon from the same field of endeavor, teaches determine location data associated with the meeting invitation (Dhillon ¶82 - In one embodiment of the present invention, the scheduled event is a meeting, the non-temporal attribute is a location of the meeting, and the method further modifies the reminder annunciation based on the location of the meeting (i.e., if the system determines that it will take a long amount of time to reach the location of the meeting, then the reminder annunciation is adjusted accordingly)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the calendar adjustment techniques of Dhillon because Dhillon discloses “the present disclosure relates to a device that adjusts an electronic calendar based on a state of a user (Dhillon ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional calendar adjustment techniques that Dhillon discloses because it would make the alarm adjustment system of Carter more robust by including the state of the user.
Regarding claim 15, Carter in view of Zhang further in view of Dhillon discloses the amount of buffer time is determined based at least in part on a projected commute to a physical location associated with the meeting invitation (Carter COL 11 ROW 8 - For instance, the context module 204 may receive traffic data from a traffic application, from a traffic website (e.g., a department of transportation social media feed), and/or the like.  Based on the traffic information, the adjustment module 206 may change the set time that the alarm is scheduled to go off. For example, if traffic is backed up on a route that a user usually takes to work (as determined based on the user's travel history from a mapping application, or the like) due to an accident that is causing a two hour delay, then the adjustment module 206 may adjust the time that the user's work alarm is set to go off from 6:00 am to 4:00 am to account for the traffic jam. Similarly, if there is road construction on the user's route to a job interview that the user was unaware of (which the context module 204 may determine by monitoring a department of transportation's website, Twitter.RTM. feed, Facebook.RTM. posts, and/or the like), then the adjustment module 206 may adjust the set time for the user's alarm from 6:00 am to 5:00 am to ensure that the user has enough time to get ready to make it to the interview through the road construction).
Regarding claim 18, Carter in view of Zhang discloses receiving user input that defines the alarm update criteria in association with the user account (Carter COL 9 ROW 65 - The adjustment module 206, in one embodiment, is configured to adjust one or more settings for an alarm based on the context data {i.e. permission to change})
Carter in view of Zhang lacks user input defining at least one of: specific user accounts, specific geolocations, specific time zones, or specific date ranges.
Dhillon from the same field of endeavor, teaches user input defining at least one of: specific user accounts, specific geolocations, specific time zones, or specific date ranges (Dhillon ¶31 - Calendar adjusting device 202 has a calendar entry evaluation logic 201 and an electronic calendar modification logic 205, which are able to adjust calendar entries…As shown in FIG. 2, associated with calendar entry 207 is metadata 219. Metadata 219 provides information that describes the scheduled event depicted by calendar entry 207… For example, assume that the scheduled event is a meeting at a particular location...whether or not the meeting has been rescheduled during the night, for example by a meeting host residing in a different time zone).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the calendar adjustment techniques of Dhillon because Dhillon discloses “the present disclosure relates to a device that adjusts an electronic calendar based on a state of a user (Dhillon ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional calendar adjustment techniques that Dhillon discloses because it would make the alarm adjustment system of Carter more robust by including the state of the user.

Claims 4, 5, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 10,147,303) in view of Zhang (CN 105531984 A) further in view of Dhillon et al. (USPGPUB 2016/0275457) further in view of Curran et al. (USPGPUB 2019/0147389)
Regarding claim 4 and 21, Carter in view of Zhang discloses determining that alarm update permissions, that are defined in association with the user account, permit the updating of the one or more alarm settings (Carter COL 9 ROW 65 - The adjustment module 206, in one embodiment, is configured to adjust one or more settings for an alarm based on the context data {i.e. permission to change}).
Carter in view of Zhang lacks identifying at least one time zone associated with the particular meeting invitation and updating in response to the one or more meeting invitations being received in association with the at least one time zone.
Dhillon from the same field of endeavor, teaches identifying at least one time zone associated with the particular meeting invitation and updating in response to the one or more meeting invitations being received in association with the at least one time zone (Dhillon ¶31 - Calendar adjusting device 202 has a calendar entry evaluation logic 201 and an electronic calendar modification logic 205, which are able to adjust calendar entries…As shown in FIG. 2, associated with calendar entry 207 is metadata 219. Metadata 219 provides information that describes the scheduled event depicted by calendar entry 207… For example, assume that the scheduled event is a meeting at a particular location...whether or not the meeting has been rescheduled during the night, for example by a meeting host residing in a different time zone).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the calendar adjustment techniques of Dhillon because Dhillon discloses “the present disclosure relates to a device that adjusts an electronic calendar based on a state of a user (Dhillon ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional calendar adjustment techniques that Dhillon discloses because it would make the alarm adjustment system of Carter more robust by including the state of the user.
Carter in view of Zhang further lacks the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received 
Curran, from the same field of endeavor, teaches the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received (Curran ¶19 - In step 210, it is determined (based on analyses of user based data and execution of machine learning software code) that the user would be likely to accept the alternative activity if the additional executable action exceeds a specified threshold {i.e. not permit changes under defined circumstances e.g. another invitation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the action modification techniques of Curran because Curran discloses “a method and associated system for improving a real time action execution process {i.e. alarm} (Curran ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional action modification techniques that Curran discloses because it would improve the alarm adjustment system of Carter.
Regarding claims 5 and 22, Carter in view of Zhang discloses determining that alarm update permissions, that are defined in association with the user account, permit the updating of the one or more alarm settings (Carter COL 9 ROW 65 - The adjustment module 206, in one embodiment, is configured to adjust one or more settings for an alarm based on the context data {i.e. permission to change}).
Carter in view of Zhang lacks identifying at least one geolocation associated with the particular meeting invitation and updating in response to the one or more meeting invitations being received in association with the at least one geolocation.
Dhillon from the same field of endeavor, teaches identifying at least one geolocation associated with the particular meeting invitation and updating in response to the one or more meeting invitations being received in association with the at least one geolocation (Dhillon ¶82 - In one embodiment of the present invention, the scheduled event is a meeting, the non-temporal attribute is a location of the meeting, and the method further modifies the reminder annunciation based on the location of the meeting (i.e., if the system determines that it will take a long amount of time to reach the location of the meeting, then the reminder annunciation is adjusted accordingly)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the calendar adjustment techniques of Dhillon because Dhillon discloses “the present disclosure relates to a device that adjusts an electronic calendar based on a state of a user (Dhillon ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional calendar adjustment techniques that Dhillon discloses because it would make the alarm adjustment system of Carter more robust by including the state of the user.
Carter in view of Zhang further lacks the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received 
Curran, from the same field of endeavor, teaches the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received (Curran ¶19 - In step 210, it is determined (based on analyses of user based data and execution of machine learning software code) that the user would be likely to accept the alternative activity if the additional executable action exceeds a specified threshold {i.e. not permit changes under defined circumstances e.g. another invitation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the action modification techniques of Curran because Curran discloses “a method and associated system for improving a real time action execution process {i.e. alarm} (Curran ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional action modification techniques that Curran discloses because it would improve the alarm adjustment system of Carter.

Claims 3, 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 10,147,303) in view of Zhang (CN 105531984 A) further in view of Curran et al. (USPGPUB 2019/0147389) 
Regarding claim 3, Carter in view of Zhang discloses identifying a sending account from which the particular meeting invitation originated; and determining that alarm update permissions, that are defined in association with the user account, permit the updating of the one or more alarm settings (Carter COL 9 ROW 65 - The adjustment module 206, in one embodiment, is configured to adjust one or more settings for an alarm based on the context data {i.e. permission to change}) in response to the one or more meeting invitations being received from the sending account (Carter COL 10 ROW 47 - In one embodiment, the context data may include message data that is received at a device that is associated with the alarm. Message data, as used herein, may include email data, text message data, voice message data, instant message data, social media message data, and/or the like. In certain embodiments, the context module 204 may receive message data from various messaging applications, e.g., applications for email, text, social media, and/or the like, and the adjustment module 206 may parse through the message data to determine factors that may affect the settings for an alarm. …In a similar example, the adjustment module 206 may parse a transcription of a voice mail message from a user's kid's school {i.e. sending account} specifying that the start of school will be delayed two hours due to issues with the school buses. Accordingly, the adjustment module 206 may dynamically delay the set time for the user's alarm by two hours to account for the delay in the school bus schedule, thus allowing the user to sleep an additional two hours).
Carter in view of Zhang lacks the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received 
Curran, from the same field of endeavor, teaches the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received (Curran ¶19 - In step 210, it is determined (based on analyses of user based data and execution of machine learning software code) that the user would be likely to accept the alternative activity if the additional executable action exceeds a specified threshold {i.e. not permit changes under defined circumstances e.g. another invitation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the action modification techniques of Curran because Curran discloses “a method and associated system for improving a real time action execution process {i.e. alarm} (Curran ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional action modification techniques that Curran discloses because it would improve the alarm adjustment system of Carter.
Regarding claim 6, Carter in view of Zhang discloses a computer-implemented method, comprising: determining one or more alarm settings  that prescribe at least a user-defined time for causing an alarm signal to be generated by a client device that is associated with a user account (Carter COL 9 ROW 38 - In one embodiment, the settings module 202 is configured to determine one or more settings for an alarm)
Carter in view of Zhang lacks alarm update permissions associated with the user account prescribe a predefined date-range during which to permit the updating of the one or more alarm settings, and wherein the alarm update criteria further include the one or more meeting invitations being received during the predefined date-range.
Curran, from the same field of endeavor, teaches alarm update permissions associated with the user account prescribe a predefined date-range during which to permit the updating of the one or more alarm settings, and wherein the alarm update criteria further include the one or more meeting invitations being received during the predefined date-range (Curran ¶13 - Additionally, the user may provide optional user preferences such as, inter alia: allowing system 100 to automatically execute hardware and software actions to change alarm times with the following example limitations:…automatically identify abnormal schedules (e.g., vacations, conferences, family in town, etc. {i.e. predefined date range}). The action modification process is automatically initialized when system 100 receives a notification indicating that a meeting has been canceled or rescheduled).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the action modification techniques of Curran because Curran discloses “a method and associated system for improving a real time action execution process {i.e. alarm} (Curran ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional action modification techniques that Curran discloses because it would improve the alarm adjustment system of Carter.  
Regarding claim 19, Carter in view of Zhang discloses determining that the meeting invitation satisfies the alarm update criteria includes: identifying a sending account associated with the meeting invitation; and determining that alarm update permissions, that are defined in association with the user account, permit the updating of the alarm settings in response to the meeting invitation being received from the sending account (Carter COL 10 ROW 47 - In one embodiment, the context data may include message data that is received at a device that is associated with the alarm. Message data, as used herein, may include email data, text message data, voice message data, instant message data, social media message data, and/or the like. In certain embodiments, the context module 204 may receive message data from various messaging applications, e.g., applications for email, text, social media, and/or the like, and the adjustment module 206 may parse through the message data to determine factors that may affect the settings for an alarm. …In a similar example, the adjustment module 206 may parse a transcription of a voice mail message from a user's kid's school {i.e. sending account} specifying that the start of school will be delayed two hours due to issues with the school buses. Accordingly, the adjustment module 206 may dynamically delay the set time for the user's alarm by two hours to account for the delay in the school bus schedule, thus allowing the user to sleep an additional two hours).  
Carter in view of Zhang lacks the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received 
Curran, from the same field of endeavor, teaches the alarm update permissions do not permit the automatic updating of the alarm settings for another meeting invitation that is received (Curran ¶19 - In step 210, it is determined (based on analyses of user based data and execution of machine learning software code) that the user would be likely to accept the alternative activity if the additional executable action exceeds a specified threshold {i.e. not permit changes under defined circumstances e.g. another invitation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the alarm adjustment methodology/system of Carter by including the action modification techniques of Curran because Curran discloses “a method and associated system for improving a real time action execution process {i.e. alarm} (Curran ¶1)”.   Additionally, Carter further details that “The subject matter disclosed herein relates to alarms and more particularly relates to adjusting alarm settings based on context (Carter COL 1 ROW 6)” so it would be obvious to consider including the additional action modification techniques that Curran discloses because it would improve the alarm adjustment system of Carter.


Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
The 35 USC § 112(b) rejection of claim 2 is withdrawn in light of the amendments.  
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  Examiner will note, however, that the inclusion of the limitation “automatically updating settings” does bring the claim closer to overcoming the 101 rejection, but is not limiting enough.  Specifically, under BRI, Examiner interprets this “updating setting” to include notification aspects of the settings, and not solely related to the control of the alarm itself.  Inclusion of limitations which clearly limit the updating to the specific control of the alarm might be a potential path to overcoming this rejection.     
Applicant first references 2 particular court cases which are intended to prove that the claimed invention is not an abstract idea.  The Examiner does not find these arguments persuasive.  The McRo case is not persuasive because, whereas in McRo the claimed invention is a computer related improvement to a computer specific related problem (CGI animation), the Applicant' s claimed invention is an improvement to a non-computer related problem (adjusting an alarm) that at times can be facilitated through a computer.  The Enfish case also is not persuasive because, whereas in Enfish the claimed invention is an improvement to a technological device (computer), the Applicant' s claimed invention is not an improvement to a computer, but rather an improvement to an information gathering and analysis technique that happens to take place by means of a computer.  
Regarding the 35 USC § 101 Step 2B analysis, applicant argues that the identified elements are significantly more based on the Berkheimer decision.  This is unpersuasive because in both the original Office Action and in the rejection above, the identified items are found to be not significantly more because they are mere instructions to apply an exception (See MPEP 2106.05(f)) and not because they are standard, routine, and conventional (See MPEP 2106.05(d)) which the Berkheimer case is directed towards.
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to notifications during silent mode.  In light of this amendment, Examiner agrees that the original reference did not specifically teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Zhang as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Additionally, applicant amended dependent clams with respect to not permitting an update.  In light of this amendment, Examiner agrees that the original reference did not specifically cite to this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, the prior art of record was found to teach these limitations (Curran as discussed above) and is now cited.  As such, Applicant’s arguments are unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624